As filed with the Securities and Exchange Commission onSeptember 30, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FORCE FUELS, INC. (Exact name of registrant as specified in its charter) Nevada 56-2284320 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4630 Campus Drive, Suite 101 Newport Beach, CA 92660 (Address of principal executive offices) (Zip Code) FORCE FUELS, INC. 2 (Full title of the plan(s)) Oscar C. Luppi President and Chief Executive Officer 4630 Campus Drive, Suite 101 Newport Beach, CA 92660 (Name and address of agent for service) (949) 783-6723 (Telephone number, including are code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated filer[] Accelerated filer[] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Title of Securities to be Registered(1) Amount to be Registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, $0.001 par value per share under the FORCE FUELS, INC. 2 2,500,000 shares $1,125,000 (2) The securities to be registered include options and rights to acquire the Common Stock of Force Fuels, Inc. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(h) under the Securities Act of 1933, as amended, the price shown is based upon the average of the high and low sales prices reported for the Registrant’s Common Stock on the OTC Bulletin Board on September 28, 2010, which was $0.45per share. TABLE OF CONTENTS PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
